     Case 2:20-cv-00959-JAM-DMC Document 15 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      AQUALLIANCE, et al.,                                 Old Case No. 2:20-cv-00959-JAM-DMC
11                                                         New Case No. 1:20-cv-00878−DAD-EPG
                                  Plaintiffs,
12                                                         ORDER RELATING CASES AND
      v.                                                   REASSIGNING DISTRICT AND
13
                                                           MAGISTRATE JUDGES
14    UNITED STATES BUREAU OF
      RECLAMATION, et al.,
15
                                  Defendants.
16

17
            Review of the above-captioned action reveals that it is related under this court’s Local
18
     Rule 123 to numerous actions assigned to the undersigned, including: Natural Resources Defense
19
     Council v. Bernhardt, No. 1:05-cv-01207-DAD-EPG; North Coast Rivers Alliance v. United
20
     States Department of the Interior, No. 1:16-cv-00307-DAD-SKO; United States v. State Water
21
     Resources Control Board, No. 2:19-cv-00547-DAD-EPG; California Natural Resources Agency
22
     v. Ross, No. 1:20-CV-00426-DAD-EPG; Pacific Coast Federation of Fishermen’s Associations v.
23
     Ross, No. 1:20-CV-00431-DAD-EPG. The actions involve overlapping parties, properties,
24
     claims, events and/or questions of fact or law. Accordingly, assignment of the actions to the same
25
     district judge and magistrate judge will promote convenience, efficiency and economy for the
26
     court and parties. An order relating cases under this court’s Local Rule 123 merely assigns them
27
     to the same district judge and magistrate judge, and no consolidation of cases is effected.
28

                                                       1
     Case 2:20-cv-00959-JAM-DMC Document 15 Filed 06/26/20 Page 2 of 2

 1          On the basis of good cause, this court ORDERS that the above-captioned actions be

 2   reassigned to U.S. District Judge Dale A. Drozd and U.S. Magistrate Judge Erica P. Grosjean,

 3   with new case numbers:

 4                                         1:20-cv-00878−DAD-EPG

 5          All documents shall bear the new case numbers and the reassignment to the undersigned

 6   and Magistrate Judge Grosjean.

 7
     IT IS SO ORDERED.
 8

 9      Dated:    June 25, 2020
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
